NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



In the Interest of C.B.P-D., a child.    )
                                         )
                                         )
E.D.,                                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D20-1560
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
              Appellees.                 )
                                         )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Polk
County; William Bruce Smith, Judge.

Jana Jay Malen, Naples; and Clay W.
Oberhausen, Sarasota, for Appellant.

Ashley Moody, Attorney General,
Tallahassee; and Meredith K. Hall,
Children's Legal Services, Bradenton, for
Appellee Department of Children and
Families.

Thomasina F. Moore, Statewide Director
of Appeals and Samantha Valley,
Appellate Counsel, Tallahassee; and
Nancy C. Wear, Defending Best
Interests Project, Coral Gables, for
Appellee Guardian ad Litem.



PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and SMITH, JJ., Concur.




                                       -2-